Citation Nr: 1741787	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  09-37 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected diabetes mellitus, type II

2.  Entitlement to a rating in excess of 10 percent for service-connected diabetic peripheral neuropathy of the right lower extremity.  

3.  Entitlement to a rating in excess of 10 percent for service-connected diabetic peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for diabetes mellitus and assigned a 20 percent rating.

In November 2016, the Veteran withdrew his request for a hearing.  See 38 C.F.R. 
§ 20.702 (e) (2016).  

In January 2017, the Board remanded the Veteran's claim for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran is also service connected for diabetic peripheral neuropathy of the right lower extremity and left lower extremity with a 10 percent rating assigned for each.  See July 2013 Rating Decision.  As these disabilities are elements of the evaluation for his service-connected diabetes, the issues are deemed part of his current appeal.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (noting VA's duty to adjudicate claims so as to maximize benefits).     
 
In addition, the medical evidence is conflicting as to whether the Veteran has peripheral neuropathy of the bilateral upper extremities due to his service-connected diabetes.  See November 2007 VA Examination Report; October 2011 VA Examination Report; February 2017 VA Examination Report.  This issue has not been adjudicated, it is referred to the Agency of Original Jurisdiction (AOJ) for any appropriate action.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus treatment does not require regulation of activities.  

2.  The Veteran's peripheral neuropathy of the right lower extremity manifests in no worse than mild, incomplete paralysis.  

3.  The Veteran's peripheral neuropathy of the left lower extremity manifests in no worse than mild, incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for a rating in excess of 10 percent of diabetic peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.120, 4.124a, Diagnostic Code (DC) 8520 (2016).

2.  The criteria for a rating in excess of 10 percent of diabetic peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.120, 4.124a, Diagnostic Code (DC) 8520 (2016).

 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Relevant Legal Principles

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).


The Veteran is currently assigned a 20 percent rating for his diabetes mellitus.  
38 C.F.R. § 4.119, DC 7913.  

Under Diagnostic Code 7913, a 10 percent rating is warranted for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2016).

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation under Diagnostic Code 7913.  Noncompensable complications are deemed to be part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Veteran's diabetic peripheral neuropathy of the bilateral lower extremities are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for evaluation of paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation.  An 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. 

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

The Board also notes that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Increased Rating for Diabetes Mellitus 

The Veteran asserts that his service-connected diabetes mellitus is more disabling than reflected in his current 20 percent rating.  In this case, however, the evidence shows that the Veteran's diabetes did not require regulation of activities to warrant a rating in excess of 20.  

The Veteran's VA treatment records show that he was hospitalized for diabetic ketoacidosis in June of 2007 and started on insulin.  There is no indication of hypoglycemia or restriction of activities, and the ketoacidosis resolved.  The evidence does not show that the Veteran has been hospitalized due to diabetes since June 2007.  

A November 2007 VA examination report noted that that Veteran's diabetes was controlled by insulin and a restricted diet.  The examiner indicated that the Veteran has no known restriction on exercises or strenuous activities, and no history of hypoglycemic episodes.  

The Veteran was also afforded a VA examination in October 2011.  The Veteran was prescribed an oral hypoglycemic agent and more than one insulin injection per day.  The Veteran did not require regulation of activities as part of the medical management of his diabetes mellitus.  The Veteran reported visiting his diabetic care provider less than twice per month.  He denied hospitalizations for ketoacidosis or hypoglycemia over the prior 12 months.  The Veteran denied progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.   

A February 2017 VA examination report indicated that the Veteran was prescribed an oral hypoglycemic agent and required more than one insulin injection per day.  The Veteran does not require regulation of activities as part of the medical management of his diabetes mellitus.  He visits his diabetic care provider less than 2 times per month for episodes of ketoacidosis and hypoglycemia.  The Veteran had no hospitalizations for ketoacidosis or hypoglycemia in the previous 12 months.   Again, the Veteran showed no progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.    

The Board finds the VA examiners' opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested evaluations.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners reviewed the Veteran's claims file, which contained his statements and treatment records.
  
In addition, the Veteran's VA treatment records for the entire appeal period consistently indicate that his diabetes was "low risk" or well controlled on his medications and that physical activity was recommended to help promote weight loss.  Thus, the Veteran's diabetes was not medically treated by "regulation of activities" pursuant to DC 7913.  

For the foregoing reasons, entitlement to an initial rating in excess of 20 percent for diabetes mellitus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Rating for Peripheral Neuropathy 

The Veteran's peripheral neuropathy of the right lower extremity and left lower extremity are currently assigned 10 percent disability ratings each.  

The November 2007 VA examination report indicates that Veteran complained of paresthesias, pain, pain and loss of sensation in the bilateral feet.  The examiner reported sensory neuropathy of the bilateral feet and distal leg with decreased sensation to soft touch/pinprick/ and positional, vibrational sensations, and absent tactile sensations.  

During the October 2011 VA examination, the examiner reported that the Veteran's neuropathy makes walking difficult even with a cane.  He showed numbness in both feet and the lower legs and showed left foot drop.  The examiner reported that the Veteran's neuropathy is both diabetic and non-diabetic in origin.  The Veteran denied constant and intermittent pain of the bilateral lower extremities due to his peripheral neuropathy.  He showed mild paresthesias with moderate numbness of the bilateral lower extremities.  Muscle strength testing showed full 5/5 strength in the right lower extremity with knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion.  As to the left lower extremity he showed 4/5 strength with knee extension and flexion and 3/5 strength with ankle plantar flexion and dorsiflexion.  His deep tendon reflexes of the bilateral knees and ankles were absent.  Light touch testing showed normal sensation in the knee/thigh, decreased sensation in the ankle/lower leg, and absent sensation in the foot/toes bilaterally.  

There was no muscle atrophy shown.  The examiner reported mild, incomplete paralysis of the right sciatic nerve and moderately severe, incomplete paralysis of the left sciatic nerve.  The examiner further explained that the initial onset of sensory neuropathy in 2003 makes the diagnosis unclear.  Further, there are at least two causes of neuropathy in the Veteran's case especially since there is only unilateral foot drop.  The examiner further stated that the Veteran has diabetic neuropathy, which manifests as numbness, and non-diabetic neuropathy manifesting as foot drop.   

During the February 2017 VA examination, the Veteran reported that after his diagnosis of diabetes in 2007 he began to have paresthesias, burning pain, and numbness of the toes and both feet.  He reported the sensory symptoms have progressed up to both knees.  He reported moderate constant pain, and severe intermittent pain, paresthesias, and numbness in the bilateral lower extremities.  

On muscle strength testing the Veteran showed full (5/5) strength with bilateral knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion.  Deep tendon reflexes were absent in the bilateral knees and ankles.  Light touch testing showed sensation was absent in the bilateral ankle/lower leg and foot/toes.  There was no muscle atrophy.  The examiner indicated that the bilateral sciatic and femoral nerves were normal, i.e. no incomplete paralysis was shown.  

In summary, the examiner stated, "[t]he Veteran has sensory neuropathy of the lower extremities.  He does not have any motor nerve abnormalities.  A previous examination dated October 2011 indicated that the Veteran had bilateral foot drop.  I do not find any indication of foot drop of either lower extremity.  His motor functions and strength are normal, and his symptoms are sensory, which is characteristic of diabetic sensory neuropathy."  

The examiner further reported that the Veteran's diabetes is well controlled with the use of long and short acting insulin, and an oral diabetic medication has maintained his glucose and A1C in the excellent control of diabetes range.  

The evidence shows that the Veteran's diabetic peripheral neuropathy of the lower extremities manifests in symptoms that are wholly sensory or at worse, mild incomplete paralysis.  Moderate incomplete paralysis is not shown.  Thus, a rating in excess of 10 percent for the peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

	
ORDER

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, is denied. 

Entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity is denied. 

Entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity is denied. 


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


